Case 2:18-cv-00429-RWS Document 68 Filed 03/29/19 Page 1 of 12 PageID #: 1737



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


     Omni MedSci, Inc.,

                     Plaintiff/Counter-Defendant,
     v.
                                                             Case No. 2:18-cv-429-RWS
     Apple Inc.,
                                                        JURY TRIAL DEMANDED
                     Defendant/Counter-Claimant.




                         AMENDED DOCKET CONTROL ORDER

           It is ORDERED that the following schedule of deadlines is in effect until further order

    of this Court:

   Deadline
                                                           Event

3 DAYS after         Parties to file Motion to Seal Trial Exhibits, if they wish to seal any highly
conclusion of        confidential exhibits.
Trial
                     EXHIBITS: See Order Regarding Exhibits below.

                     9:00 a.m. JURY TRIAL before Judge Robert W. Schroeder III,
                     Marshall, Texas.
April 20, 2020
                     For planning purposes, parties shall be prepared to start the evidentiary phase of
                     trial immediately following jury selection.

                     9:00 a.m. JURY SELECTION before Judge Robert W. Schroeder III,
April 20, 2020
                     Marshall, Texas.




                                                    1
Case 2:18-cv-00429-RWS Document 68 Filed 03/29/19 Page 2 of 12 PageID #: 1738



   Deadline
                                                        Event

                 10:00 a.m. PRETRIAL CONFERENCE before Judge Robert W.
                 Schroeder III, Texarkana, Texas.

April 7, 2020    Discuss trial logistics and voir dire procedure. Resolve any pending motions or
                 objections.

                 Lead trial counsel must attend the pretrial conference.


                 File a Notice of Time Requested for (1) voir dire, (2) opening
March 31, 2020   statements, (3) direct and cross examinations, and (4) closing
                 arguments.
March 31, 2020   File Responses to Motions in Limine.

March 17, 2020   Exchange Objections to Rebuttal Deposition Testimony.

                 File Motions in Limine and pretrial objections.

March 24, 2020
                 The parties are ORDERED to meet and confer to resolve any disputes
                 before filing any motion in limine or objection to pretrial disclosures.
                 File Joint Final Pretrial Order, Joint Proposed Jury Instructions with
                 citation to authority and Form of the Verdict for jury trials.

                 Parties shall use the pretrial order form on Judge Schroeder’s website.
March 24, 2020
                 Proposed Findings of Fact and Conclusions of Law with citation to
                 authority for issues tried to the bench.
                 Notice of Request for Daily Transcript or Real Time Reporting of Court
                 Proceedings due.
March 10, 2020
                 If a daily transcript or real time reporting of court proceedings is requested for
                 trial or hearings, the party or parties making said request shall file a notice
                 with the Court.
                 Exchange Rebuttal Designations and Objections to Deposition Testimony.

                 For rebuttal designations, cross examination line and page numbers to be
                 included.
March 10, 2020
                 In video depositions, each party is responsible for preparation of the final
                 edited video in accordance with their parties’ designations and the Court’s
                 rulings on objections.


                                                 2
Case 2:18-cv-00429-RWS Document 68 Filed 03/29/19 Page 3 of 12 PageID #: 1739



   Deadline
                                                        Event

                 Exchange Pretrial Disclosures (Witness List, Deposition Designations, and
                 Exhibit List) by the Party with the Burden of Proof.

February 25,     Video and Stenographic Deposition Designation due. Each party who proposes
2020             to offer deposition testimony shall serve a disclosure identifying the line and
                 page numbers to be offered.
                 10:00 a.m. HEARING ON ANY REMAINING DISPOSITIVE
                 MOTIONS (INCLUDING DAUBERT
March 11, 2020
                 MOTIONS) before Judge Robert W. Schroeder III, Texarkana,
                 Texas.
                 Any Remaining Dispositive Motions due from all parties and any other
                 motions that may require a hearing (including Daubert motions).

                 Motions shall comply with Local Rule CV-56 and Local Rule CV-7. Motions to
                 extend page limits will only be granted in exceptional circumstances.
                 Exceptional circumstances require more than agreement among the parties.

                 For each motion filed, the moving party SHALL provide the Court with one
                 (1) copy of the completed briefing (opening motion, response, reply, and if
December 10,     applicable, surreply), excluding exhibits, in a three-ring binder appropriately
2019             tabbed. All documents shall be double-sided and must include the CM/ECF
                 header. These copies shall be delivered to Judge Schroeder’s chambers in
                 Texarkana as soon as briefing has completed.

                 Respond to Amended Pleadings.
December 3,      Parties to Identify Rebuttal Trial Witnesses.
2019
                 Parties to Identify Trial Witnesses; Amend Pleadings (after
                 Markman Hearing).

                 It is not necessary to file a Motion for Leave to Amend before the deadline to
                 amend pleadings. It is necessary to file a Motion for Leave to Amend after the
November 26,
                 deadline.
2019
                 However, except as provided in Patent Rule 3-6, if the amendment would
                 affect infringement contentions or invalidity contentions, a motion must be
                 made pursuant to Patent Rule 3-6 irrespective of whether the amendment is
                 made prior to this deadline.
November 19,     Expert Discovery Deadline.
2019




                                                3
Case 2:18-cv-00429-RWS Document 68 Filed 03/29/19 Page 4 of 12 PageID #: 1740



   Deadline
                                                           Event

                   Parties designate rebuttal expert witnesses (non-construction issues), rebuttal
                   expert witness reports due. Refer to Local Rules for required information.

                 If, without agreement, a party serves a supplemental expert report after the
October 29, 2019 rebuttal expert report deadline has passed, the serving party must file notice
                 with the Court stating service has occurred and the reason why a supplemental
                 report is necessary under the circumstances.
                 Parties with burden of proof designate expert witnesses (non- construction
September 30,
                 issues). Expert witness reports due. Refer to Local Rules for required
2019
                 information.
September 30,    Fact discovery deadline.
2019
September 16,      Final Election of Asserted Prior Art.
2019

August 19, 2019    Final Election of Asserted Claims.

July 31, 2019      Comply with P.R. 3-7. (Opinion of Counsel Defenses)

                   Markman Hearing and hearing on any Motion for Summary Judgment of
                   Indefiniteness at 10:00 a.m. before Judge Robert W. Schroeder III,
July 16, 2019
                   Texarkana, Texas.
                   P.R. 4-5(d) Chart due.

                   The parties are to meet and confer and jointly submit a claim construction
                   chart on computer disk in Word format listing each party’s proposed
                   construction for each of the terms to be addressed at the Markman hearing,
July 1, 2019
                   including any terms purported to be indefinite. The parties should prioritize
                   and list the terms in order of most importance; the Court will address the terms
                   in the prioritized order presented in the claim construction chart.




                                                  4
Case 2:18-cv-00429-RWS Document 68 Filed 03/29/19 Page 5 of 12 PageID #: 1741



   Deadline
                                                       Event

                Parties to file a notice with the Court stating the estimated amount of time
                requested for the Markman Hearing. The Court will notify the parties if it is
                unable to accommodate this request.

                Comply with P.R. 4-5(c) - Reply brief and supporting evidence regarding claim
                construction due. Plaintiff is to provide the Court with one (1) copy of the
                completed Markman briefing in its entirety (opening brief, response, and reply)
                and exhibits in a three-ring binder appropriately tabbed. All documents SHALL
                be double-sided and must include the CM/ECF header. These copies shall be
June 26, 2019
                delivered to Judge Schroeder’s chambers in Texarkana as soon as briefing has
                completed.

                If a technical advisor has been appointed the moving party is to provide their
                Markman brief on disk or CD along with a hard copy, tabbed and bound with
                exhibits to the advisor.
                Comply with P.R. 4-5(b) - Responsive claim construction brief and supporting
June 19, 2019
                evidence due.
                Comply with P.R. 4-5(a) - The party claiming patent infringement shall
                serve and file an opening brief and any evidence supporting its claim
                construction.

                Briefing shall comply with Local Rules CV-7 and 56 and Patent Rule 4-5(e).
                Motions to extend page limits will only be granted in exceptional circumstances.
                Exceptional circumstances require more than joint agreement among the parties.

                Tutorials due. Deadline for parties, if they desire, to provide Court with tutorials
May 29, 2019
                concerning technology involved in patent(s). The parties shall submit one (1)
                copy of their tutorials to the Court. If a technical advisor has been appointed,
                each party that provides a tutorial shall provide a copy to the advisor.

                Preliminary Election of Asserted Prior Art.
                Proposed Technical Advisors due if one has not already been appointed. Parties
                to provide name, address, phone number, and curriculum vitae for up to three
                agreed technical advisors
                and information regarding the nominees’ availability for Markman hearing or a
May 29, 2019    statement that an agreement could not be reached. If the parties cannot agree on
                a technical advisor, they shall not submit any proposed technical advisors to the
                Court.                   If the parties feel a technical advisor is unnecessary,
                they shall alert the Court at this time.
                Discovery Deadline - Claim Construction Issues.
May 22, 2019
                Preliminary Election of Asserted Claims.



                                               5
Case 2:18-cv-00429-RWS Document 68 Filed 03/29/19 Page 6 of 12 PageID #: 1742



    Deadline
                                                           Event

May 8, 2019        Respond to Amended Pleadings.

                   Amended Pleadings (pre-claim construction) due from all parties,
                   including inequitable conduct allegations.

                   It is not necessary to file a Motion for Leave to Amend before the deadline to
                   amend pleadings. It is necessary to file a Motion for Leave to Amend after the
April 24, 2019
                   deadline.
                   However, if the amendment would affect infringement contentions or invalidity
                   contentions, a motion must be made pursuant to Patent Rule 3-6(b) irrespective
                   of whether the amendment is made prior to this deadline.
                   Comply with P.R. 4-3 - Filing of Joint Claim Construction and Prehearing
                   Statement.

                   In the P.R. 4-3 filing, the parties shall list the most significant terms according to
                   the parties’ priorities, which were agreed upon during the P.R. 4-2 meet and
                   confer, indicating which of those terms will be case or claim dispositive. A
                   maximum of 10 terms will be construed, unless parties have received other
                   instruction from the Court. If the parties cannot agree to the most important 10
                   terms, the parties shall identify the terms that were agreed upon and then divide
May 20, 2019       the remainder evenly between Plaintiff(s) and Defendant(s).

                   The nonmoving party subject to an indefiniteness challenge must provide a
                   preliminary identification of any expert testimony it intends to rely on in its
                   response to the moving party’s indefiniteness challenge. The nonmoving party
                   shall also provide a brief description of that witness’ proposed testimony.
                   Comply with P.R. 4-2 - Exchange of Preliminary Claim Constructions and
                   Extrinsic Evidence. Privilege Logs to be exchanged by parties (or a letter to the
May 17, 2019
                   Court stating that there are no disputes as to claims of privileged documents).
                   Comply with P.R. 4-1 - Exchange Proposed Terms and Claim Elements for
May 10, 2019
                   Construction.
                   Comply with P.R. 3-3 and 3-4 - Invalidity Contentions due. Thereafter,
May 3, 2019 for    except as provided in Patent Rule 3-6(a), it is necessary to obtain leave of
’113 Patent.       Court to add and/or amend invalidity contentions, pursuant to Patent Rule 3-
                   6(b).
April 12, 2019 for
all other patents- Defendant shall assert any counterclaims. After this deadline, leave of
in-suit.           Court must be obtained to assert any counterclaims.
                   Comply with Paragraphs 1 & 3 of the Discovery Order (Initial and
March 8, 2019
                   Additional Disclosures)




                                                   6
Case 2:18-cv-00429-RWS Document 68 Filed 03/29/19 Page 7 of 12 PageID #: 1743



   Deadline
                                                         Event

                Comply with P.R. 3-1 and P.R. 3-2 - Disclosure of Asserted Claims and
                Infringement Contentions due for Omni MedSci’s patent issuing February 26,
                2019. Thereafter, except as provided in Patent Rule 3-6(a), it is necessary to
                obtain leave of Court to add and/or amend infringement contentions, pursuant
                to Patent Rule 3-6(b).

                Plaintiff shall join additional parties. It is not necessary to file a motion to
                join additional parties prior to this date.
March 8, 2019
                Thereafter, it is necessary to obtain leave of Court to join additional
                parties.

                Plaintiff shall add new patents and/or claims for patents-in- suit. It is not
                necessary to file a motion to add additional patents or claims prior to this date.
                Thereafter, it is necessary to obtain leave of Court to add patents or claims.




                                                 7
Case 2:18-cv-00429-RWS Document 68 Filed 03/29/19 Page 8 of 12 PageID #: 1744



         In the event that any of these dates fall on a weekend or Court holiday, the deadline is

modified to be the next Court business day.

         The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s

failure to oppose a motion in the manner prescribed herein creates a presumption that the party

does not controvert the facts set out by movant and has no evidence to offer in opposition to the

motion.”

         A party may request an oral hearing on a motion filed with the Court. Any such request

shall be included in the text or in a footnote on the first page of the motion or any responsive

pleading thereto. The Court does not hold telephonic hearings absent unusual circumstances.

                                             Other Limitations

   (a)      The following excuses will not warrant a continuance or justify a failure to comply with

            the discovery deadline:

              (i)   The fact that there are motions for summary judgment or motions to dismiss

                    pending;

             (ii)   The fact that one or more of the attorneys is set for trial in another court on the

                    same day, unless the other setting was made prior to the date of this order or

                    was made as a special provision for the parties in the other case;

            (iii)   The failure to complete discovery prior to trial, unless the parties can

                    demonstrate that it was impossible to complete discovery despite their good

                    faith effort to do so.

   (b)      Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on

            the DCO shall take the form of a motion to amend the DCO. The motion shall include

            a chart in the format of the DCO that lists all of the remaining dates in one column (as

            above) and the proposed changes to each date in an additional adjacent column (if there


                                                   8
Case 2:18-cv-00429-RWS Document 68 Filed 03/29/19 Page 9 of 12 PageID #: 1745



         is no change for a date the proposed date column should remain blank or indicate that

         it is unchanged). The motion to amend the DCO shall also include a proposed DCO in

         traditional two-column format that incorporates the requested changes and that also

         lists all remaining dates. In other words, the DCO in the proposed order should be

         complete such that one can clearly see all the remaining deadlines rather than needing

         to also refer to an earlier version of the DCO.

   (c)   Indefiniteness: In lieu of early motions for summary judgment, the parties are directed

         to include any arguments related to the issue of indefiniteness in their Markman

         briefing, subject to the local rules’ normal page limits.

   (d)   Motions in Limine: Each side is limited to one (1) motion in limine addressing no more

         than ten (10) disputed issues. In addition, the parties may file a joint motion in limine

         addressing any agreed issues. The Court views motions in limine as appropriate for

         those things that will create the proverbial “skunk in the jury box,” e.g., that, if

         mentioned in front of the jury before an evidentiary ruling can be made, would be so

         prejudicial that the Court could not alleviate the prejudice with an appropriate

         instruction. Rulings on motions in limine do not exclude evidence, but prohibit the party

         from offering the disputed testimony prior to obtaining an evidentiary ruling during

         trial.

   (e)   Exhibits: Each side is limited to designating 250 exhibits for trial absent a showing of

         good cause. The parties shall use the exhibit list sample form on Judge Schroeder’s

         website.

   (f)   Deposition Designations: Each side is limited to designating no more than ten (10)

         hours of deposition testimony for use at trial absent a showing of good cause. As trial

         approaches, if either side needs to designate more than ten (10) hours, the party may


                                                9
Case 2:18-cv-00429-RWS Document 68 Filed 03/29/19 Page 10 of 12 PageID #: 1746



                  file a motion for leave and show good cause. All depositions to be read into evidence

                  as part of the parties’ case-in-chief shall be EDITED so as to exclude all unnecessary,

                  repetitious, and irrelevant testimony; ONLY those portions which are relevant to the

                  issues in controversy shall be read into evidence.

      (g)         Witness Lists: The parties shall use the sample form on Judge Schroeder’s website.

            ORDER REGARDING EXHIBITS, EXHIBIT LISTS AND WITNESS LISTS:

 A.         On the first day of trial, each party is required to have:

            (1)      One copy of their respective original exhibits on hand. Each exhibit shall be

                     properly labeled with the following information: Identified as either Plaintiff’s or

                     Defendant’s Exhibit, the Exhibit Number and the Case Number.

            (2)      Three hard copies of each party’s exhibit list and witness list on hand.

            (3)      One copy of all exhibits on USB Flash Drive(s) or portable hard drive(s). This

                     shall be tendered to the Courtroom Deputy at the beginning of trial.

            (4)      One copy of all expert reports on CD. This shall be tendered to the Courtroom

                     Deputy at the beginning of trial.

 B.         The parties shall follow the process below to admit exhibits.

            (1) On the first day of trial, each party shall tender a preadmitted list of exhibits it plans to

                  admit into evidence. This list shall include all exhibits which are NOT objected to or to

                  which the Court has already overruled an objection. To the extent there are exhibits

                  with outstanding objections for which the parties need a ruling from the Court, those

                  exhibits should be separately included on the list and designated accordingly to reflect

                  a pending objection. Parties shall entitle the list “[Plaintiff’s/Defendant’s] List of

                  Preadmitted Exhibits.” If, during the course of the day’s testimony, a party wishes to

                  offer an objected exhibit into evidence, the party may move for admission at the time


                                                         10
Case 2:18-cv-00429-RWS Document 68 Filed 03/29/19 Page 11 of 12 PageID #: 1747



         it wishes to use that exhibit with a witness. The Court will then hear the opposing

         party’s objection and will rule on the objection at that time.

      (2) On each subsequent day of trial, the Court will commence by formally admitting all of

         the exhibits that were either unobjected to or allowed over objection and used during

         the previous day’s trial. The Court will ask for these exhibits to be read into the record

         and formally admitted into evidence at the beginning of that trial day. These will be the

         exhibits deemed admitted at trial. The parties shall keep a separate running list of all

         exhibits admitted throughout the course of trial.

      (3) At the conclusion of evidence, each party shall read into the record any exhibit that was

         used but not previously admitted during the course of trial and then tender its final list

         of every admitted exhibit, entitled “[Plaintiff’s/Defendant’s] Final List of All Admitted

         Exhibits.” To the extent there are exhibits that were not admitted during the course of

         trial, but for which there is agreement that they should be provided to the jury, the

         parties must inform the Court of those exhibits at the conclusion of evidence. The Court

         will then determine whether those exhibits will be allowed into the jury room for

         deliberations.

 C.   At the conclusion of evidence, each party shall be responsible for pulling those exhibits

      admitted at trial and shall tender those to the Courtroom Deputy, who will verify the

      exhibits and tender them to the jury for their deliberations. One representative from each

      side shall meet with the Courtroom Deputy to verify the exhibit list.

 D.   At the conclusion of trial, all boxes of exhibits shall be returned to the respective parties

      and the parties are instructed to remove these exhibits from the courtroom.

 E.   Within five business days of the conclusion of trial, each party shall submit to the

      Courtroom Deputy:


                                                11
Case 2:18-cv-00429-RWS Document 68 Filed 03/29/19 Page 12 of 12 PageID #: 1748


    . (1)   A Final Exhibit List of Exhibits Admitted During Trial in Word format.

      (2)   Two CD(s) containing admitted unsealed trial exhibits in PDF format. If the Court

            ordered any exhibits sealed during trial, the Sealed Exhibits shall be submitted on

            a separate CD. If tangible or over-sized exhibits were admitted, such exhibits shall

            be substituted with a photograph in PDF format.

      (3)   A disk containing the transcripts of Video Depositions played during trial, along

            with a copy of the actual video deposition.

      So ORDERED and SIGNED this 29th day of March, 2019.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                              12
